DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Examiner acknowledges Applicant’s response filed 16 September 2021 containing remarks and amendments to the claims.  
Claims 1, 4-9, 11-19, 31, and 33-36 are pending.
The previous rejections have been updated as necessitated by amendments to the claims.  The updated rejections follow.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-9, 12-13, 19, 31, and 33-36 are rejected under 35 U.S.C. 103 as being unpatentable over Maxwell (WO 2011/053166) in view of Nousiainen (US 2016/0130509) and Kokayeff (US 2012/0090223).
Regarding claims 1, 4-5, 9, 19, and 33, Maxwell teaches hydrotreating a bio oil feedstock (page 2, lines 30-34), which Examiner considers to read on the claimed renewable feedstock.  The Maxwell bio oil is produces from a variety of animal or plant sources including plants trees, algae, palm oil, vegetable oil, etc (page 9, lines 7-30).  Examiner considers the treatment of biomass to form bio oil to read on the claimed “pretreatment” steps.  Maxwell teaches feeding the hydrotreated bio oil to a catalytic cracking zone to produce more valuable gasoline and olefin products (page 21, lines 10-30).  Maxwell teaches cracking temperatures of 500-600°C (page 3, lines 24-26), which overlaps with the claimed range.  Maxwell teaches that the feedstock to hydroprocessing zone can be a mixture of mineral and bio renewable feedstocks, including at least 75% or at least 90% bio oil (page 3, lines 1-20).  Maxwell teaches that the feedstock can be 100% bio oil (page 3, lines 1-20).  Examiner considers Maxwell 100% bio oil to read on the claimed limitation of 0-10% petroleum feedstock.  Examiner additionally notes that 
Maxwell teaches the bio renewable feedstock sent to cracking boils above the range of naphtha in one embodiment (which would be above C12) (page 15, lines 12-35, see distillation column figure 1, see also page 3, lines 27-29).  Maxwell also teaches that the bio renewable feedstock sent to cracking can include C17+ products (page 19, lines 29-31).  Maxwell does not explicitly disclose that the hydrotreated bio oil feedstock fed to cracking is a paraffinic intermediate or the exact percentage of C8-C20 or substantially free of aromatics.
However, Examiner notes that Maxwell hydrotreating of biomass feedstocks (page 8, lines 1-30) includes hydrodeoxygenation (page 13, lines 1-11).  
Applicant’s instant specification teaches the same types of cooking oil and vegetable oil feedstocks [0014-0017], as well as the same hydrodeoxygenation process to form paraffinic intermediate [0017].   As discussed above, Maxwell teaches the renewable paraffinic stock fed to cracking boiling above C12 or C17+.  
Therefore, it would have been obvious to the person having ordinary skill in the art that the same paraffinic intermediate and renewable paraffinic feedstock would result having the same properties, since Maxwell teaches the same vegetable oil feedstock and the same hydrodeoxygenation steps.  It is not seen where Applicant has distinguished the process steps in this regard.  
Maxwell does not explicitly disclose degumming and bleaching prior to hydrotreating.
However, Nousiainen teaches degumming and bleaching biological based feeds including veggie oils such as palm oil prior to hydrotreatment [0025-0049), to remove undesirable compounds. These are the same veggie/palm oil feedstocks as disclosed by Maxwell (page 8, lines 7-11).
Therefore, it would have been obvious to the person having ordinary skill in the art to have performed the Nousiainen degumming and bleaching steps prior to hydrotreatment, for the benefit of removing undesirable components.
While the prior art references disclose various cooking oils, they do not explicitly disclose that the cooking oils are “used”.
However, Kokayeff teaches that used cooking oils are well known examples of plant based oils for formation of diesel range paraffins [0013].
Therefore, it would have been obvious to the person having ordinary skill in the art to have used the well-known used cooking oils as the plant based cooking oil feedstocks of the previous combination, since Kokayeff teaches they are suitable for such purpose.  It is not seen where such a modification would result in any new or unexpected results.
Regarding claim 6, Maxwell teaches the cracking is fluidized catalytic cracking (page 21, line 5-page 22, line 7).
Regarding claim 7, Maxwell teaches cracking temperatures of  about 535°C (page 22, lines 1-10), which reads on the claimed range of 400-800°C.
Regarding claim 8, Maxwell teaches cracking pressures of 1.72 bar (page 22, lines 1-10), which reads on the claimed range of 0-80 psig.
Regarding claims 12-13, Maxwell teaches separating the cracked material into two or more constituent streams including gasoline and olefin products (page 21, lines 5-30 and page 22, lines 25-30).
Regarding claim 31, Maxwell teaches distilling the hydroprocessed effluent to form fractions, and feeding one fraction to the catalytic cracking (page 15, lines 1-30).  
Regarding claim 34-36, the previous combination teaches the limitations as discussed with respect to claim 1 above.   Maxwell teaches catalyst to oil ratio of 2-6 (page 28, example 2), which 
However, Maxwell is not limited to the examples of only 10% or only 30% bio oil.  Maxwell teaches that the feedstock may contain up to 100% bio oil (page 4, lines 9-20).  Further, Applicant’s instant specification teaches that bio based feedstock results in less coke than petroleum based feedstock [0035]. 
Therefore, it is expected that the Maxwell disclose of 100% bio oil feed would result in a lower coke percentage, such as claimed, since the coke production is attributed to the petroleum based feed components.  Examiner notes: Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Maxwell (WO 2011/053166) in view of Nousiainen (US 2016/0130509) and Kokayeff (US 2012/0090223) as applied to claim 1 above, and further in view of McCarthy (US 2013/0165717).
Regarding claim 11, the Maxwell teaches forming fuel products, as applied to the claims above. 
Maxwell does not explicitly disclose blending the fuel product.
However, McCarthy teaches blending similar renewable hydrocarbon fuel product with a petroleum fuel product and/or one or more renewable fuels is well known in the art [0107-0108].
Therefore, it would have been obvious to the person having ordinary skill in the art to have blended the Maxwell product as disclosed by McCarthy as well known in the art, for the benefit of obtaining a desired fuel blend.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maxwell (WO 2011/053166) in view of Nousiainen (US 2016/0130509) as applied to claim 1 above, and further in view of Muldowney (US 5,324,419).
Regarding claim 14, Maxwell teaches the limitations of claim 13, as discussed above.
Maxwell does not explicitly disclose feeding olefins from the FCC to alkylation.
However, Muldowney teaches that FCC olefins are sent to alkylation reactor in order to produce alkylate fuel (column 1, lines 57-64).
Therefore, it would have been obvious to the person having ordinary skill in the art to have fed the Maxwell FCC olefins to the Muldowney alkylation reactor in order to produce alkylate fuel.
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Maxwell (WO 2011/053166) in view of Nousiainen (US 2016/0130509) and Kokayeff (US 2012/0090223) as applied to claim 1 above, and further in view of Sims (US 5,990,370).
Regarding claims 15-16, Maxwell teaches the limitations of claim 1, as discussed above.
Maxwell does not explicitly disclose separating out a propane stream from the renewable paraffinic intermediate and feeding said propane to a cracking unit.
However, Sims teaches separating out propane so that it may be treated individually in a steam cracking reactor in order to improve ethylene yield (column 1, lines 4-67).
Therefore, it would have been obvious to the person having ordinary skill in the art to have separated out the propane fraction from the Maxwell feed, in order to recover propane, so that it may be fed individually into the steam cracker in order to improve ethylene yield.
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Maxwell (WO 2011/053166) in view of Nousiainen (US 2016/0130509) and Kokayeff (US 2012/0090223) as applied to claim 1 above, and further in view of Frederik (US 2,208,362).
Regarding claims 17-18, Maxwell teaches the limitations of claim 1, as discussed above.
Maxwell does not explicitly disclose separating out n-butane from said renewable paraffinic intermediate and isomerizing said n-butane into isobutene.
However, Frederik teaches a process for treating similar animal and vegetable oils as disclosed by Maxwell (page 1, column 2, lines 14-49).  Frederik teaches separating n-butane from vegetable/animal/hydrocarbon oils and feeding the n-butane to isomerization to obtain isobutane (page 1, column 2, lines 14-49).
Therefore, it would have been obvious to the person having ordinary skill in the art to have separated and isomerized the n-butane, as disclosed by Frederik, for the benefit of obtaining isobutane.
Response to Arguments
Applicant’s arguments have been fully considered and are addressed by the updated rejections as necessitated by amendments to the claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Luebke (US 2013/0012746) – teaches using used cooking oils to form biodiesel [0011].
McCall (US 2009/0158637) – teaches subjecting plant oil to hydrotreatment to form diesel range paraffins and then cracking the paraffins [0011], [0015], [0028].  McCall teaches the cracking step can occur prior to isomerization [0028]. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE STEIN whose telephone number is (571)270-1680. The examiner can normally be reached Monday-Friday 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE STEIN/Primary Examiner, Art Unit 1771